Citation Nr: 1205895	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-37 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to October 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied entitlement to a TDIU rating.  In the Veteran's September 2009 VA Form 9, substantive appeal, he requested a videoconference hearing before the Board.  Such a hearing was scheduled for February 14, 2012; however, on January 30, 2012, a request to cancel the hearing was received.


FINDING OF FACT

On January 30, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (through his representative) in writing that he intended to withdraw his appeal seeking a TDIU rating; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim of entitlement to TDIU, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in the matter of TDIU rating, further discussion of the impact of the VCAA on this matter is not necessary.

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on January 30, 2012, the Veteran (through his representative) indicated that he wished to withdraw his appeal seeking a TDIU rating.  Hence, there is no allegation of error or fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking a TDIU rating is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


